NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         MAY 23 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    18-50292

                Plaintiff-Appellee,              D.C. No. 2:17-cr-00755-PSG-1

 v.
                                                 MEMORANDUM*
EFRAIN CARDENAS ALCARAS,

                Defendant-Appellant.

                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Efrain Cardenas Alcaras appeals from the district court’s judgment and

challenges his guilty-plea conviction and 151-month sentence for conspiracy to

distribute and to possess with intent to distribute cocaine, in violation of 21 U.S.C.

§ 846. Pursuant to Anders v. California, 386 U.S. 738 (1967), Cardenas Alcaras’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Cardenas Alcaras the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Cardenas Alcaras waived his right to appeal his conviction, with the

exception of an appeal based on a claim that his plea was involuntary. He also

waived the right to appeal his sentence, provided the court imposed a total term of

imprisonment of 151 months and 5 years of supervised release. Our independent

review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses

no arguable grounds for relief as to the voluntariness of Cardenas Alcaras’s plea.

We therefore affirm as to that issue and dismiss the remainder of the appeal of the

conviction and sentence in light of the valid appeal waiver. See United States v.

Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    18-50292